 Case: 1:17-md-02804-DAP Doc #: 2942 Filed: 11/20/19 1 of 3. PageID #: 430094



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



   IN RE: NATIONAL PRESCRIPTION                              MDL No. 2804
         OPIATE LITIGATION

          This document relates to:                      Hon. Dan Aaron Polster
       Cabell County Commission v.
    AmerisourceBergen Drug Corp., et al.
        Case No. 17-op-45053-DAP


 WITHDRAWAL OF CARDINAL HEALTH, INC.’S PENDING MOTION TO DISMISS

      Cardinal Health, Inc. hereby withdraws its pending motion to dismiss on res judicata

grounds in the above-captioned case, Dkt. Nos. 579 and 580 (MDL 2804) and Dkt. Nos. 146 and

147 (17-op-45053-DAP).




                                            1
Case: 1:17-md-02804-DAP Doc #: 2942 Filed: 11/20/19 2 of 3. PageID #: 430095



Dated: November 20, 2019                 Respectfully submitted,


                                         /s/ Enu Mainigi
                                         Enu Mainigi
                                         F. Lane Heard III
                                         Jennifer G. Wicht
                                         Steven M. Pyser
                                         Ashley W. Hardin
                                         WILLIAMS & CONNOLLY LLP
                                         725 Twelfth Street, NW
                                         Washington, DC 20005
                                         Tel: (202) 434-5000
                                         Fax: (202) 434-5029
                                         emainigi@wc.com
                                         lheard@wc.com
                                         jwicht@wc.com
                                         spyser@wc.com
                                         ahardin@wc.com

                                         Counsel for Cardinal Health, Inc.




                                     2
  Case: 1:17-md-02804-DAP Doc #: 2942 Filed: 11/20/19 3 of 3. PageID #: 430096



                               CERTIFICATE OF SERVICE

       I, Ashley W. Hardin, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record.

                                                   /s/ Ashley W. Hardin
                                                   Ashley W. Hardin




                                               3
